 

                                                                                   
Grantee:                     Suzanne M. Grimes

                                                                                   
Grant Date:                January 1, 2013

 

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of this
1st  day of January, 2013 (the “Grant Date”) by and between Clear Channel
Outdoor Holdings, Inc., a Delaware corporation (the “Company”), and Suzanne M.
Grimes (the “Grantee”), evidences the grant by the Company of an award of
restricted stock units (the “Award”) to the Grantee on such date and the
Grantee's acceptance of the Award in accordance with the provisions of the Clear
Channel Outdoor Holdings, Inc. 2012 Stock Incentive Plan, as it may be amended
from time to time (the “Plan”). All capitalized terms not defined herein shall
have the meaning ascribed to them as set forth in the Plan.  The Company and the
Grantee agree as follows:

 

1.      Grant of Award. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Grantee the Award, giving the
Grantee the conditional right to receive 213,675 shares of Class A Common Stock
of the Company (the “Shares”). 

 

2.      Vesting. Except as otherwise provided in this Agreement, the Award will
vest with respect to 100% of the Shares on the fourth anniversary of the Grant
Date (the “Vesting Date”); provided,  that, the Grantee is still employed by or
providing services to the Company on the Vesting Date.

 

3.      Payment of Award. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than sixty (60) days
following the date such vesting occurs), issue (if necessary) and transfer to
the Grantee the Shares with respect to such vested portion of the Award, and
shall deliver to the Grantee or have deposited in the Grantee’s brokerage
account with the Administrator such Shares, at the Grantee’s election either
electronically or represented by a certificate or certificates therefor,
registered in the Grantee’s name.  No Shares will be issued pursuant to this
Award unless and until all legal requirements applicable to the issuance or
transfer of such Shares have been complied with to the satisfaction of the
Company.  

 

4.      Termination of Employment.     

 

a.       If the Grantee’s employment or service is terminated due to death and
such death occurs before this Award is vested in full, this Award shall
automatically vest in full upon such termination and shall be paid within sixty
(60) days following such termination.

b.      If the Grantee’s employment or service is terminated due to Disability
(as defined herein) and such Disability occurs prior to the date this Award is
vested in full, the Award will vest in full upon such termination and shall be
paid within sixty (60) days following such termination. 

c.       If the Grantee’s employment or service with Clear Channel Outdoor, Inc.
(“Clear Channel”) is terminated by Clear Channel without “Cause” or the Grantee
terminates such employment for

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.50

 

“Good Reason” (as each such term is defined in that certain Employment Agreement
between Clear Channel and the Grantee, dated as of [DATE] (the “Employment
Agreement”)) and such termination occurs prior to the date this Award is vested
in full, the Grantee shall vest upon such termination with respect to 25% of the
Shares for each full year that has elapsed between the Grant Date and the date
of such termination of employment and such Shares will be paid within sixty (60)
days following such termination.  By way of example, if Clear Channel terminates
the Grantee’s employment without Cause two years and six months after the Grant
Date, 50% of the Shares shall vest in full upon such termination pursuant to the
terms of this Section 4(c), and would be settled and paid within sixty (60) days
following such termination.

“Disability” shall mean (i) if the Grantee’s employment or service with the
Company is subject to the terms of an employment or other service agreement
between such Grantee and the Company, which agreement includes a definition of
“Disability”, the term “Disability” shall have the meaning set forth in such
agreement; and (ii) in all other cases, the term “Disability” shall mean a
physical or mental infirmity which impairs the Grantee’s ability to perform
substantially her duties for a period of one hundred eighty (180) consecutive
days. 

d.      If the termination of the Grantee’s employment or service is for any
other reason, the then unvested portion of the Award shall be immediately
forfeited without consideration.  The Grantee’s status as an employee or other
service-provider shall not be considered terminated in the case of a leave of
absence agreed to in writing by the Company (including, but not limited to,
military and sick leave); provided, that, such leave is for a period of not more
than three months or re-employment or re-engagement upon expiration of such
leave is guaranteed by contract or statute. 

e.       Notwithstanding any other provision of this Agreement or the Plan to
the contrary:

                                                               i.      If it is
determined that the Grantee has violated Section 7 of the Employment
Agreement(collectively, “Prohibited Acts”), then, upon such determination, the
unvested portion of the Award shall be forfeited without consideration.

                                                             ii.      If it is
determined that the Grantee engaged in (or is engaging in) any Prohibited Act
where such Prohibited Act occurred or is occurring within the one (1) year
period immediately following the payment of any portion of the Award, the
Grantee agrees that he/she will repay to the Company any gain realized on the
payment of such portion of the Award (such gain to be valued as of the relevant
payment date(s) based on the Fair Market Value (as defined in Section 5.2 of the
Plan) of the Shares vesting on the relevant payment date).  Such repayment
obligation will be effective as of the date of such determination.  Any
repayment obligation must be satisfied in cash or, if permitted in the sole
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the gain realized upon payment of such portion of the Award.  The
Company is specifically authorized to off-set and deduct from any other
payments, if any, including, without limitation, wages, salary or bonus, that it
may owe the Grantee to secure the repayment obligations herein contained;
provided that in no event shall any payment that constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Code be subject to
offset by any other amount unless otherwise permitted by Section 409A of the
Code.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.50

 

The determination of whether the Grantee has engaged in a Prohibited Act shall
be determined in accordance with the terms of the Employment Agreement. 

f.        The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

5.      Change in Control.  Upon the occurrence of a Change in Control (as
defined herein) of the Company that occurs prior to the date this Awards vests
in full, this Award shall become immediately fully vested and paid upon such
Change in Control. 

 

For the purposes hereof, the term “Change in Control” of the Company shall mean
a transaction or series of transactions that constitutes an “Exchange
Transaction” within the meaning of the Plan but only to the extent such
transaction or series of transactions constitutes a change in control pursuant
to Section 409A of the Code and the regulations promulgated thereunder. For the
avoidance of doubt, the determination of whether a transaction or series of
transactions constitutes an Exchange Transaction within the meaning of the Plan
shall be determined by the Board, acting in its sole discretion.

 

6.      Withholding.  The Grantee agrees that the Grantee shall pay to the
Administrator (or at the option of the Company, to the Company) such amount as
the Company deems necessary to satisfy its obligation to withhold federal, state
or local income or other taxes incurred with respect to the  Award; provided,
however that any minimum statutorily required withholding obligation with regard
to the Grantee shall be satisfied by reducing the amount of Shares otherwise
deliverable to the Grantee hereunder, unless otherwise directed by the Grantee,
having a Fair Market Value equal to the amount of the withholding tax obligation
as determined by the Company.

 

7.      Section 409A. 

 

a.       It is the intent of the Company that the payments and benefits under
this Agreement shall comply with, or be exempt from, Section 409A of the Code
and applicable regulations and guidance thereunder (collectively, “Section
409A”) and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with, or be exempt from, Section 409A.  In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Section 409A or for any damages
for failing to comply with Section 409A.

 

b.      For purposes of Section 409A and to the extent Section 409A is
applicable to any payment hereunder, Grantee’s right to receive any installment
payment pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. 

 

c.       Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within sixty (60)
days following the date specified in Section 2”), the actual date of payment
within the specified period shall be within the Company’s sole discretion.

 

d.      If Grantee is deemed on the date of termination to be a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, any amounts
to which Grantee is entitled under this Agreement that constitute “non-qualified
deferred compensation” payable on “separation from

 

 

--------------------------------------------------------------------------------

 

service” under Section 409A and would otherwise be payable prior to the earlier
of (i) the 6-month anniversary of the Employee’s date of termination and (ii)
the date of the Employee’s death (the “Delay Period”) shall instead be paid in a
lump sum immediately upon (and not before) the expiration of the Delay Period to
the extent required under Section 409A.

 

8.      Rights as a Stockholder. No Shares shall be issued under this Award
until payment of the applicable tax withholding obligations have been satisfied
or provided for to the satisfaction of the Company, and the Grantee shall have
no rights as a stockholder with respect to any Shares covered by this Award
until such shares are duly and validly issued by the Company to or on behalf of
the Grantee.

 

9.      Non-Transferability. This Award is not assignable or transferable except
upon the Grantee's death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee's will or by the
laws of descent and distribution.

 

10.  Limitation of Rights. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to the continuation of her employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee's employment or other service.

 

11.  Restrictions on Transfer. The Grantee agrees, by acceptance of this Award,
that, upon issuance of any Shares hereunder, that, unless such Shares are then
registered under applicable federal and state securities laws, (i) acquisition
of such Shares will be for investment and not with a view to the distribution
thereof, and (ii) the Company may require an investment letter from the Grantee
in such form as may be recommended by Company counsel. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to the issuance or transfer of Shares pursuant to this Award to
comply with any law or regulation of any governmental authority.

 

12.  Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

13.  Incorporation of Plan by Reference.  This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.  This Award sets forth the
complete rights with respect to the “Deferred Share Award” described in Section
3(e)(i) of the Employment Agreement and supersedes such provision.

 

--------------------------------------------------------------------------------

 

14.  Governing Law.  This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

 

15.  Miscellaneous.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

 

16.  Consent.  By signing this Agreement, the Grantee acknowledges and agrees
that:

 

a.       The Company and the Company’s affiliates are permitted to hold and
process personal (and sensitive) information and data about the Grantee as part
of its personnel and other business records and may use such information in the
course of such entity’s business.

 

b.      In the event that disclosure is required for the proper conduct of the
business (as determined by the Company and the Company’s affiliates), the
Company and the Company’s affiliates may disclose such information to third
parties, including when such entities are situated outside the European Economic
Area.

 

c.       This Section 16 applies to information held, used or disclosed in any
medium.

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.50

 

                                                                                   
Grantee:                     Suzanne M. Grimes

                                                                                   
Grant Date:                January 1, 2013

 

 

      IN WITNESS WHEREOF, the Company has caused this Award to be executed under
its corporate seal by its duly authorized officer.  This Award shall take effect
as a sealed instrument.

 

                                                      Clear Channel Outdoor
Holdings, Inc.

 

 

 

 

 

 

                                                      By:      
____________________________

                                                                  Name:

                                                                  Title:

 

 

Dated:

 

 

Acknowledged and Agreed

 

 

______________________

Name:  Suzanne M. Grimes

 

Address of Principal Residence:

 

__________________________

__________________________

 

 

 

--------------------------------------------------------------------------------

 